DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 21-25, 27-34 & 36-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pance et al. (US 2013/0028443).
In regard to claim 1, Pance et al. discloses a method comprising: receiving, from a sensor, an indication of a presence of a user (paragraph 0043: “The computer 102 may use the same sensors and methods to detect a user's presence”); determining, based on receiving the indication of the presence of the user, user information and a location of the user (paragraph 0043: “detect a user's presence to determine the user's location”; paragraph 0048: “the computer 102 may capture or otherwise provide an image of the user via the video sensor 134. The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, facial recognition or other similar methods to determine if the user's head direction with respect to the computer 102”); determining, based on the user information and a location of the user, a plurality of content output settings (paragraph 0049: “Operation 210 adjusts the audio output device and optionally a user input device to accommodate a new user location. For 
In regard to claim 2, Pance et al. discloses that the sensor comprises at least one of a camera, a motion detector, a proximity detector, or an infrared sensor (see paragraphs -0022, 0042 & 0056).
In regard to claim 3, Pance et al. discloses determining a second location of the user; and causing, based on the second location of the user, a modification of at least one content output setting of the plurality of content output settings (paragraph 0069: “the computer 102 may monitor (via sensors 134) whether motion is detected. For example, the sensors 134 may include a motion detector or other movement sensing device, which may track if the user changes his or her position”; paragraph 0070: “if the user and/or computer 102 moves while the audio and/or video is being presented, the computer 102 may further determine if the audio and/or video settings are adequately set for the updated environment and user position. Therefore, the computer 102 may be able to dynamically adjust the settings of audio and video playback”).
In regard to claim 4, Pance et al. discloses that determining the user information comprises determining at least one biometric feature (paragraph 0048: “The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, facial 
In regard to claim 6, Pance et al. discloses that the plurality of content output settings comprises at least one audio characteristic or at least one visual characteristic (see paragraph 0046).
In regard to claim 7, Pance et al. discloses determining, based on a second indication of a presence of a second user, second user information and a location of the second user; determining, based on the second user information and the location of the second user, a second plurality of content output settings; and adjusting, based on the second plurality of content output settings, the output of the content item (see Figures 5A & 5B, which show multiple users; paragraph 0022: “The system may capture images of the different users (e.g., via a video camera) and the receiving user may be able to enhance the audio for a particular user”; paragraph 0023: “Similarly, the system may also be configured to direct a microphone, enhance the audio and/or focus the video image on a person that is speaking. Mouth tracking or speech recognition may be used to focus the audio and/or video on a particular user that is speaking. This may allow a user receiving an audio data stream to better be able to hear the user speaking (e.g., the transmitting user of the system).”).
In regard to claim 8, Pance et al. discloses receiving, from an interface device, an input, wherein the input comprises a value of at least one content output setting of the plurality of content output settings (paragraph 0041: “a user/environment interface processing unit 144, an audio processing unit 146, and an output processing unit 145. These processing units 142, 144, 145, 146 may be integrated into the processor 118 or 
In regard to claim 21, Pance et al. discloses that receiving the indication of the presence of the user comprises receiving the user information (paragraph 0043: “detect a user's presence to determine the user's location”; paragraph 0048: “the computer 102 may capture or otherwise provide an image of the user via the video sensor 134. The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, facial recognition or other similar methods to determine if the user's head direction with respect to the computer 102”).
In regard to claim 40, Pance et al. discloses causing, based on the location of the user, modification of an environmental characteristic at the location of the user (see paragraph 0064).
In regard to claim 22, Pance et al. discloses an apparatus (Figures 1B & 2) comprising: one or more processors (as shown); and a memory (130) storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a sensor, an indication of a presence of a user (paragraph 
Claim 31 has similar limitations as claims 1 & 22, and is therefore rejected on the same grounds.
Claims 23-25, 27-30, 32-34, 36-39, 41 & 42 have similar limitations as claims 1-4, 6-8, 21 & 40, and are rejected on the same grounds.


Response to Arguments
Applicant’s arguments filed on March 18, 2021 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688